DETAILED ACTION
Application 16/613387, “ANODE FOR LITHIUM METAL BATTERY, AND ELECTROCHEMICAL DEVICE COMPRISING SAME”, is the national stage entry of a PCT application filed on 12/7/18 and claims priority from a foreign application filed on 12/7/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 2/10/21.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwama (US 2014/0295263) and Nam (US 2015/0050533).
Regarding claim 1-7 and 15, Iwama teaches (e.g. Figure 4) a negative electrode (item 22) for a lithium metal battery (paragraph [0045]), comprising: a current collector (item 22A); a negative electrode active material layer (item 22B) formed on a surface of the current collector; and a heat conductive layer (item 22C) formed on a surface of the negative electrode active material layer, the heat conductive layer comprising a heat conductive material having a heat conductivity of 30 W/mK to 200 W/mK such as the inorganic compounds boron nitride or aluminum nitride (paragraph [0113]). 

Iwama does not appear to teach the negative electrode further including a protective layer formed on a surface of the heat conductive layer, wherein the protective layer comprises a porous polymer layer, a ceramic layer, or a laminate thereof in either order.

It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the battery of Iwama by providing a protective layer comprising a porous polymer layer, a ceramic layer, or a laminate thereof in either order on the outside surface of the electrode for the benefit of protecting the battery as taught by Nam. Nam does not appear to expressly describe the polymer layer as a porous layer; however, it would have been obvious to form the polymer layer as a porous layer so that the layer won’t block the electrolyte solution which facilitates charge transfer in the battery.

Regarding claim 8-10, Iwama and Nam remain as applied to claim 1.  Nam further teaches the polymer layer comprising polyethylene (paragraph [0059]) and the ceramic layer comprising a high hardness inorganic particle such as Al2O3 (paragraph [0019, 0062]).  It would have been obvious to include these materials in order to achieve the same benefit of Nam as described in the rejection of claim 1.

Regarding claim 11, Iwama and Nam remain  as applied to claim 1.  Iwama further teaches the negative electrode active material layer comprising lithium, at least as lithium is inserted during charge cycling as described in paragraph [0060]).  See also 

Regarding claim 12-14, Iwama and Nam remain  as applied to claim 1.  Nam further teaches wherein the total thickness of the heat conductive layer may generally be 1 to 20 microns, or more narrowly 2 to 10 microns, and the thickness of the organic and inorganic layers individually may be 1 to 10 microns (paragraphs [0022-0023, 0065]).  It would have been obvious to provide the heat conductive layers in the claimed thickness range in order to achieve the same benefit of Nam as described in the rejection of claim 1.

Regarding claim 16-18, Iwama and Nam remain  as applied to claim 1.  Iwama further teaches the negative electrode as a subcomponent of a lithium metal battery comprising lithium metal as the negative electrode active material (paragraphs [0170-0171).   further teaches

Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Lee (US 2007/0082261; KR 10-0686848) –teaches lithium rechargeable battery having an electrode with structure: current collector/active material layer/polymer layer/ceramic powder layer.
Iwasaki (US 2018/0083269) –teaches an electrode with a composite layer with inorganic particles partially embedded in active material layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723